Title: Lyman Spalding to Thomas Jefferson, 11 February 1811
From: Spalding, Lyman
To: Jefferson, Thomas


          
            Sir,
            Portsmouth N.H. Feby 11 1811
          
           Permit again to inclose you, my annual tribute of respect, the Bill of Mortality for this town.
          I have now published these bills for ten years; and from the small number of inhabitants in the town, and my acquaintance with almost every family, I have been enabled to construct them with the greatest correctness.
          
          The two last have been constructed with a view to determine what influence marriage has on longevity; for this purpose the married and unmarried have been characterized by specific marks.
          I have never seen a bill constructed on similar principles. This was suggested to me by my friend Dr B. S. Barton of Philadelphia, in private conversation,—
          
            I have the honour to be Sir Your most Obt Servt
            
 L. Spalding
          
        